Exhibit 10.2

CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

RUILI GROUP RUIAN AUTO PARTS CO., LTD.

--------------------------------------------------------------------------------

Contract of the Joint Venture

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

Article 1

General Provisions

          1.1          This contract is made and entered into on the basis of
equality and mutual benefit, through friendly consultations, by and between
RUILI GROUP CO., LTD.  and FAIRFORD HOLDINGS LIMITED, who agree to jointly set
up and run a JOINT VENTURE in Wenzhou city, Zhejiang province in China under the
Act of Sino-foreign Joint Ventures of the People’s Republic of China, its
implementation statutes, the other related laws and regulations made by the
People’s Republic of China as well as the stipulations in this contract.

Article 2

The Two Parties of the Contract

          2.1          The parties of this contract are as follows:

                         (1)          RUILI GROUP CO., LTD.  (hereinafter
referred as party A), a corporation registered in Wenzhou city, China, with its
legal address as: 1169Yumeng Road, the Economy Development Zone, Ruian city

 

Legal representative: ZHANG xiaoping

 

Post: Board Chairman

 

Nationality: Chinese

                         (2)          FAIRFORD HOLDINGS LIMITED (hereinafter
referred as party B ), a company registered in Hong Kong.  The legal address is:
12 Zhong huan xia que road, Hong Kong Special Administration District

 

Legal representative: Zhang Ronggang

 

Post: General Manager

 

Nationality: Taiwan China

Article 3

Definition

          Otherwise stipulated, the words and phrases used in the contract have
the meanings as follows:

          “Related company” refers to any company controlled by any party
directly or indirectly, controlled together with any other party by or control
any party; the word “control” means possession of stock or registered capital
allowing the right to vote by over 50%.

          “Article of Associations” refers to the constitution of joint ventures
subscribed by both parties in this contract and authorized by the examining and
approving institution.

          “The Board of Directors” shall mean the directorate of the joint
ventures.

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          “Business License” shall mean the business license of joint ventures
issued by the State Administrative department for Industry and Commerce or
authorized local Administration department Industry and Commerce.

          “Contract Duration” refers to the contract term stated in Article 19.

          “Effective Date” shall mean the date on which the contract and the
article of associations becomes effective, viz.  the date of approval by the
examining and approving authorities.

          “Examining and approving Authorities” shall mean the government
authorities that are entitled with the right to examine and approve the contract
according to the stipulations on the examination of overseas invested projects.

          “Force Majeure” refers to all the contingencies which happened after
the subscription of the contract and can not be anticipated at the moment, the
occurrence and aftermath of which can not be avoided or conquered, and which
hinder the full or partial performance of the contract.  The above mentioned
contingencies include earthquake, typhoon, flood, wars, international or
domestic conveyance breakdown, act of government or public institutions,
epidemic, civil commotions, strike as well as other contingencies generally
considered force majeure by the international business conventions.

          “Joint Ventures Company” shall mean the Sino-foreign joint ventures
established according to the stipulations in the contract.

          “Joint Ventures Product” shall mean the products made in the ranges
stated in the Article5.2

          “Joint Ventures Regulations” refers to The Implementation Regulations
of Sino-foreign Joint Ventures Law of People’s Republic of China.

          “Labor Law” refers to The Labor Law of People’s Republic of China as
well as relevant laws and regulations of China.

          “Administrative Staff (executives)” refers to the general manager of
the joint ventures, as well as other administrative staff who report directly to
the general manager.

          “A Party” refers to any party stated in Article2.1 in this contract.

          “The Third Party” refers to any natural man, legal person, other
organization or entity other than the two parties of this contract.

          “The Three Funds” refers to the reserve funds, development funds,
employee bonus and welfare funds of the joint ventures stipulated in the joint
venture regulations.

2

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

Article 4

The Foundation of the Joint Ventures Company

          4.1          Both parties agree to establish a joint venture in
Wenzhou city, Zhejiang province, China according to the laws and regulations of
China as well as the stipulations in this contract.  Upon the subscription of
this contract by both parties, party A shall transact promptly Feasibility Study
of the joint venture, the examination procedures of the contract and its
constitutions as well as the registration procedures of the joint venture. 
Party B shall cooperate with party A and provide the documents and information
that are requested.

          4.2          The Chinese name of the joint venture is [image001.jpg] ,
the English name is “RUILI GROUP RUIAN AUTO PARTS CO., LTD.”.

          4.3          The legal address of the joint venture is: Ruili Industry
Garden, 1169Yumeng Road, Ruian Economy Development, Zhejiang Province, PRC.

          4.4          With the agreement of the board of directors as well as
the approval by the relevant Chinese government department, the joint venture is
entitled to establish branches setup both in and out of the China territory.

          4.5          The joint venture is an enterprise legal person
stipulated by China laws.  All the activities of the joint venture shall conform
to the laws, provisions and rules & regulations of PRC.

          4.6          The joint venture is a company with limited liability. 
The responsibility one party carries is confined with the registered capital
turned over to the joint venture according to the stipulations in Article6.  The
creditors of the joint venture have recourses only for the assets of the joint
venture, and they have no right for indemnification, damage compensation or
other remediation from any party.  On the premise that the above stipulations
are observed, both parties share in the profits and losses as well as the risks
of the joint venture according to the respective investment proportions in the
registered capital of the joint venture.

Article 5

Scope and Scale of Management

          5.1          The purposes of joint ventures are: to manufacture and
sell products by joint venture through adaptation of advanced technology and
scientific administration; to exploit and introduce new products and new
services, so as to obtain satisfactory economic benefits for both parties.

          5.2          The management scope of the joint venture is: to produce
and sell automobile parts.

          5.3          The management scale of the currently planned joint
venture by each party is: annual production of 3 million automobile gas brake
valve, with total annual output value of 40 million US dollars (USD40,000,000).

3

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

Article 6

The Total Amount of Investment and the Registered Capital

          6.1          The total amount of investment of the joint venture is 14
million US dollars (USD14, 000,000), say fourteen million only and the
registered capital is 7.1 million US dollars (USD 7,100,000).say seven million
and one hundred only

          6.2          The subscribed investment amount by each party for the
registered capital is:

                         (1)          Party A: 710 thousand US dollars (USD
710,000), say seven hundred and ten thousand only which accounts for 10% of the
registered capital of the joint venture.

                         (2)          Party B: 6.39 million US dollars
(USD6,390,000), six million, three hundred and ninety thousand only which
accounts for 90% of the registered capital of the joint venture.

          6.3          The contribution modes for the registered capital by each
party are as follows:

                         (1)          Party A shall invest by assets, which is
evaluated by qualified Asset Assessment Institution and converted into money as
710 thousand  US dollars (USD 710,000).

                         (2)          Party B shall invest by assets, which are
evaluated by qualified Asset Assessment Institute and converted into money as
USD 6,390,000, say six million, three hundred and ninety thousand US dollars
only.

          6.4          Party B shall pay 60% of the total purchase amount within
six months as from the date on which the business license is issued, and shall
make all the purchase payment within one year.  Party A shall change the
ownership of the assets investment to the name of the joint venture company
within three months as from the date on which the business license is issued.

          6.5          If one party hasn’t contributed the contracted investment
upon the due date, she shall pay to the joint venture interests calculated from
the due date to the actual contributions date of the investment with respect to
the unpaid amount (or the value of tangible materials investment), the interest
rate shall be calculated on the basis of benchmark rate of RMB loan for six
months issued daily during the default time.  Moreover, the observant party may
inform in written notice to the defaulting party demanding her to contribute the
investment in one (1) month as from the receipt date.  If the default party
fails to contribute within the time limit, the observant party shall have the
right to contribute the investment according to the proportion and acquires the
corresponding equity of registered capital accordingly.  Or, the observant party
may choose a third party to contribute the investment and acquires the
corresponding equity of registered capital accordingly.  The observant party may
also terminate the contract according to the Article20.1 in the contract.  Under
each circumstance in this article, the observation party may claim damages from
the defaulting party.  The provisions in the Article 6.5 herein shall not affect
any other rights enjoyed by observant party as for the failure of investment by
the defaulting party under this contract or other applicable laws and
regulations.

4

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          6.6          After the contribution of investment to the registered
capital of the joint venture by each of the two parties, it shall be verified
immediately by a Chinese Certified Public Accountant (CPA) engaged by the Board
of Directors, and shall submit the Capital Verification Report to the joint
venture company within sixty (60) days after the investment date.  Within thirty
(30) days as from the receipt of the Capital Verification Report, according to
style and content prescribed in the joint venture codes, the joint venture shall
submit to the party an investment certificate signed by the Board Chair with the
stamp of the joint venture on it, as well as a copy as a record in the Examining
and approving authorities, the General Manager shall put on file all the copies
of Capital Verification Report and investment certificates which have been
granted to the parties.

          6.7          In despite of any other provisions in this contract, if
any of the following conditions fail to be implemented, and both parties have
not given up the condition in writing, then both parties shall have no
obligations to contribute any investment to the registered capital of the joint
venture:

                         (1)           After the capital contribution of the
contract and article of association by both parties, they have been approved by
the examining and approving authorities, and neither of the terms and conditions
has been altered, nor has any extra obligation been added to one party or the
joint venture company; but if the alterations herein or the extra obligations
have been informed to each party in writing, and each party agrees with them in
writing, then it shall be excluded.

                         (2)          The business license has been issued with
no alteration to the scope of business of the joint venture stipulated in
Article5.2; but if each party has been informed of the alterations herein in
writing, and each party agrees with them in writing, then it shall be excluded.

                                        Both parties agree, (i) within three (3)
months after the issue of the business license, or (ii) within five (5) months
after the signing of this contract by both parties (the earlier shall prevail),
or within any extended term decided in writing by both parties through
consultation, any of the above-mentioned prerequisites has not been realized,
nor has any party given them up, then either party shall be entitled to inform
the other party in writing so as to terminate the contract, while any party
shall have no obligation to contribute any investment to the registered capital
of the joint venture.

          6.8          The increase of or adjustment to the registered capital
of the joint venture company shall be approved by both parties in writing with
the unanimous agreement through the board of directors as well as the approval
by the examining and approving authorities.  After approval from the above
authorities, the joint venture company shall proceed registration procedures for
the registered capital alteration in relevant administrative department for
Industry and Commerce.

          6.9          The provisions in Article 6.9 herein are suitable for the
transferring of the registered capital of the joint venture company:

5

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                         (1)           According to the following stipulations,
each party enjoys priority right to purchase full or partial assignment or
transfer of equity the other party’s in the registered capital of the joint
venture company.

                                        (a)          The party that wishes to
transfer the full or partial interests in the registered capital of the joint
venture company (“assigning party”) should inform the other party in writing
(“transfer notice”), stating clearly the identity of the intended assignee (“the
intended assignee”), equity intended to transfer (“transferred rights and
interests”), the transferring price and other terms and conditions.  The
transfer notice constitutes as an irrevocable offer, that is to say, to transfer
all the rights and interests to the other party according to the price as well
as other terms and conditions.

                                        (b)          The other party shall be
entitled to inform the assigning party in writing (“purchase notice”) within
sixty (60) days as from the receipt date of the transfer notice, so as to
purchase the full or partial shares in the assigner’s transferred rights and
interests at priority.  Within the sixty days herein, the assigner shall provide
promptly the information on the conditions of business and finance of the
intended assignee to the party according to its reasonable requirements, so as
to make the party decide whether to exercise the purchase right at priority.

                                        (c)          If the other party fails to
purchase within sixty (60) days stipulated in item (b), then the assigning party
may transfer all the equity to the intended assignee, with price no lower than
the price stipulated in the transfer notice, while the other terms and
conditions offered to the intended assignee shall not be more preferential than
what are stated in the transfer notice.

                                        (d)          The assigner should inform
the other party in writing of the final terms and conditions of transferring
within two (2) days as from the date of signing of the transfer contract by the
assignee.  If the transfer made to the assignee fails to be reported to the
examining and approving authorities within thirty (30) days after the signing of
the transfer contract for approval, then the assigner shall follow once again
the provisions prescribed in article (1).

                         (2)          Within the term of this contract, each
party may transfer the full or partial right or interest (equity) in the
registered capital of the joint venture to a related (interested) company. 
After the approval of the original examining and approving authorities, the
registration procedures of company alteration should be proceeded.  One party
shall hereby give up the preferential purchase right for such transfer to the
other party.

                         (3)          The party that transfers the rights and
interests of the registered capital of the joint venture shall confirm that the
assignee has signed a document with legal binding which makes him a party of
this contract, and shall be restricted by the terms and conditions under this
contract as the assigner himself.

                         (4)          Pursuant to Article 6.9, each party shall
consent any transfer of registered capital and the Board of Directors shall be
deemed as consent the transfer.  Each party shall agree to take immediate action
required under the law, execute all documents under the law and urge its
appointed directors to immediately take the action and execute all the documents
hereinbefore.  The transfer of the registered capital shall be subject to
application with and approval by the examining and approval authority.  Upon
receipt of the said approval, the Joint Venture shall check in the transfer to
the related administrative department for industry and commerce.

6

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          6.10          The Joint Venture may get banking loan from finance
institutes in or out of China and the shareholder loan from the two parties,
financing for the balance between the total investment of the Company and her
registered capital.  If the shareholders of the two parties shall provide the
loan, it is based on its proportional percentage of investment of each party in
the registered capital.  The two parties shall determine their willingness and
in what way they shall provide guarantee if required by the loaner. 

          6.11          Save as lien of general nature (the lien of general
nature herein refers to the lien established on the entity held by share by any
party hereto, such as lien out of tax, duty and exercise, or the lien made under
security documents secured with all assets where the assets are not particularly
identified), each party shall not be allowed to mortgage or pledge part or all
of its share in the registered capital of the Joint venture, or to set any
credit in other whatsoever forms.

Article 7

The Responsibilities of Both Parties

          7.1          In addition to the other responsibilities stipulated in
this contract, the parties shall fulfill their respective responsibilities as
follows:

                         (1)           Responsibilities of party A:

                                        (a)          Assist the joint venture in
applying for all the licenses and permission required for the running of
business of the joint venture company.

                                        (b)          Assist the joint venture in
coordinating with the local government, so as to make water, electricity and
road.  Available near the joint venture company

                                        (c)          Assist the joint venture in
all the procedures to assign the ownership of asset of both parties to the joint
venture company.

                                        (d)          Assist the joint venture in
applying for the preferential tax treatments and other investment encouragement
available under the relevant China laws, administrative statutes and local
regulations.

                                        (e)          Assist the joint venture in
obtaining all the machinery equipment, instrument, raw materials, office
appliance and facility, vehicles as well as other materials needed in the
manufacture or management of the joint venture company through buying, leasing
or other ways in the China territory.

                                        (f)          Assist the joint venture in
applying for import license for the machinery equipment, instrument, raw
materials, office appliances and facility, vehicles as well as other materials
needed in the manufacturing or administration of the joint venture company, and
to assist in transacting all the relevant procedures and formalities to declare
customs.

7

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                                        (g)          Assist the joint venture in
recruiting local Chinese personnel, and to assist the joint venture in obtaining
visas, residence permits, work permit and housings for its foreign personnel.

                                        (h)          Assist the joint venture in
obtaining and ecommending the Foreign Exchange Registration Certificate as well
as other approval needed to adopt the various methods of foreign exchange
balance permitted by Chinese laws and statutes.

                                        (i)          Assist the joint venture in
arranging reliable supply of water, electricity, heating, gas, steam,
telecommunication and transport needed in the production.

                                        (j)          Assist the joint venture
company in other matters consigned by the Board of Directors.

                         (2)          Responsibilities of party B:

                                        (a)          Assist the joint venture
company in obtaining machinery equipment, raw material etc.  by purchase or
lease or other ways from abroad.

                                        (b)          Assist the joint venture
company in distributing its products in the international market.

                                        (c)          Training the administrative
staff and technical personnel of the joint venture company.

                                        (d)           Assist the joint venture
in other matters consigned by the Board of Directors.

          Both parties agree to perform their respective responsibilities
stipulated in Article7 herein without any condition.

Article 8

Mutual Declarations and Warranties

          8.1          Each party hereto claims and warrants to the other party
that as of the execution date and the validity date of the contract:

                         (1)          This party is formed under laws of
establishment or that of registered place, legally existing in accordance with
all rules and regulations;

                         (2)          This party has gone through all the
necessary procedures and obtained all the necessary approvals under relevant
laws and regulations with which it shall comply, and it has all necessary
rights, power and capacity under such laws to execute this Contract and to
perform all the obligations under this Contract;

8

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                         (3)          This party has taken all the necessary
internal measures and actions to obtain authorization to execute this Contract,
her representative(s) who have signed this Contract has been fully authorized to
make this Contract binding on its/their party;

                         (4)          This Contract shall be binding on each
party as of the date of validity;

                         (5)          Execution hereof or the performance of
obligation hereunder by this party shall not conflict with each/all provision(s)
herein below or result in breach of such provision(s) or non-performance of
either such provision(s) or this party’s article of association or internal
by-laws, or any laws, regulations, or authorization, or approvals by any
government authorities or organs, or any contract or agreement to which this
party is one party or is binding to any party;

                         (6)          There has not any jurisdiction or
arbitration or any other legal or administrative proceedings or government
investigations against or threat to against this party, which shall affect her
capacity to execute or perform this Contract;

                         (7)          This party has disclosed all the materials
held by it, in respect of establishment of the Joint Venture or the future
operations of the Joint Venture, which may have virtually unfavorable effect on
this party’s capacity to fully perform all the obligations hereunder, or, which
may virtually affect the intention of the party hereto to execute the Contract. 
In case it is disclosed to other party hereto, there exists no furthermore
virtually untrue or misguiding statements by this party to the other party
hereto; Provided that each party hereto is in breach of any statements and
warrants as provided in 8.1, it shall indemnify the other party from all losses,
damages and claims suffered from (including but not limited to any interests
accrued thereof and reasonable lawyer fee).  

Article 9

Technology

          Both parties agree that the Joint Venture company shall use the
advanced technology and equipment for manufacturing of spare parts of car to
realize the production scale under article 5.

Article 10

Sales of the Joint Venture Products

          10.1          The products of the Joint Venture may be sold in China
and abroad.  Under the condition of meeting internationally recognized quality
standard, the joint venture company shall try to export part of the product
overseas, taking into consideration of the market demands in accordance the
economic interests of the joint venture company.

          10.2          The joint venture company shall be responsible for the
selling of the products, and the two parties shall assist the joint venture
company in sales.  Any party has the priority to purchase the products at the
usual market price.  The two parties shall buy, according to the percentage of
their equity in the joint venture company in case of lacking in enough products.

9

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          10.3          The joint venture company may set up branches in China
and overseas appointing sales agents and distributors for sales and after-sales
service after relevant government authorization.  The Board of Directors also
can appoint any party thereby as the sales agent or the distributor.

Article 11

Board of Directors

          11.1          The Board of Directors of the Joint Venture shall be
established upon the date that business license is issued.  The Board of
Directors is the supreme power authority of the joint venture company.

          11.2          The Board of Directors shall consist of three (3)
directors, of whom, one (1) shall be appointed by Party A and two (2) by Party
B.  Respective parties appoint directors in written form with a term of office
for four (4) years.  The appointing party may dismiss the appointed director any
time, in case that an immediate written notice is sent to other shareholders. 
The related party that nominates them may renew the appointment of the
directors.  If there is any vacancy on the Board of Directors arising from the
retirement, resignation, dismissal, lack of civil ability or the death of a
director, the originally nominated party shall appoint a successor to continue
the term of the director with a written form to other shareholders.

          11.3          The Board of Directors shall be one Chairman whom shall
be appointed by Party B.  The Chairman shall be the legal representative of the
joint venture company.  If, for any reason, the Chairman is unable to perform
his duty, any other director shall be authorized by the Chairman to perform his
duties by proxy.

          11.4          Any delegation, dismissal, appointment or the
replacement of a Chairman or a director shall be effected pursuant to written
notice to other shareholders on receiving the written notice by the
shareholders.  The above delegation, dismissal, appointment or the replacement
therefore shall be reported to and filed with examining and approving authority
and registered with related Administrative Department for Commerce and Industry.

          11.5          The Joint Venture company shall compensate all the
indemnity claim and responsibility for any director, in case that the indemnity
is occurred when the director performs his duty of the Joint Venture company on
the condition that the claim and responsibility is not incurred by the
deliberate misdemeanor, major negligence and intentional breach of the criminal
law by that director.

          11.6          The first meeting of the Board of Directors shall be
held within one (1) month since the date that business license is issued. 
Thereafter, the Board of Directors shall conduct at least a meeting once a
year.  Upon the written request of more than one director specifying the matters
to be discussed, the Chairman shall within thirty (30) days, after receiving the
request therefore summon an ad hoc meeting of the Board of Directors.

10

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          11.7          Written notice of the time, place, and agenda of each
meeting of the Board of Directors shall be sent by the Chairman to all the
directors, at least fifteen (15) days before such meeting.  The Chairman shall
put all the written request of any director in the agenda to be discussed.  The
summoned meeting of the Board of Directors shall be deemed as invalid unless all
the directors have been properly notified except the director hand in the
written notice of voluntary forfeiture before or after the meeting.  The
Boarding meeting shall be conducted in the registration place the Joint Venture
or other places in or out of China, which is determined by the Chairman.  The
Chairman shall determine the agenda of the meeting, convene and preside over the
meeting of the Board of Directors.

          11.8          A quorum for the meeting of the Board of Directors shall
exist if at least two (2) directors are present in person or by proxy.  The
Chairman shall notice all the Board members for another meeting thirty (30) days
prior to the date of that meeting if the quorum for the meeting of the Board of
Directors is less than two (2) of the directors present in person or by proxy. 
Each party shall make sure the appointed directors present all the properly
summoned meetings of the Board of Directors in person or by proxy. 

          11.9          In the event a director is unable to attend a Board
meeting, he may appoint by notice in writing a proxy to attend on his behalf. 
The appointed proxy may act as a director to represent more than one director if
authorized and the appointed proxy shall be entitled the same rights as whom he
represents. 

          11.10     Detailed written minutes shall be recorded in all the Board
meetings.  The resolution of the Boarding meeting shall be written in Chinese
for the signing of directors who are in approval of the resolution.  The minutes
shall be sent to all the directors within fifteen (15) days of the meeting and
the directors who hope to amend or supplement the minutes shall hand in the
amendment and supplementary proposal to the Chairman in writing within seven (7)
days after receiving the minutes (The signed written resolution of the meeting
shall not be amended or supplemented).  The Chairman shall complete and sign the
minutes (These minutes shall be deemed as ultimate) and send one copy of the
minutes to all the directors and parties within thirty (30) days after the
meeting.  The Joint Venture shall file all the minutes for the free reference of
the two parties and their authorized representatives.

          11.11     The resolution and the ratification of the Board meetings
shall determine (but not limited to) the following major matters:

                         (1)           Any amendment to the Article;

                         (2)           Formulating plans for merger with another
economic organization;

                          (3)           Disbanding the Joint Venture or
terminating any business operation of the Joint Venture;

                         (4)           Increasing, transferring or decreasing
the registered capital of the Joint Venture;

                         (5)           The investment of the Joint Venture to
any other companies or corporations;

                         (6)           Setting up any branches or other
operating places;

11

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                         (7)           Signing any contract, the contract value
of which exceeds four million U.S.  dollars (USD4, 000,000) between the Joint
Venture and any shareholder or the related company as well as the amendment and
termination of the contract;

                         (8)           Subject to Article 16.12 thereafter,
formulating after-tax profit distribution plans of any fiscal year;

                         (9)           The collected total amount of the three
funds and the spending of the money;

                         (10)           The sale or purchase of any fixed asset
or real estate which exceeds one hundred thousand U.S. dollars (USD100, 000) as
well as in other currencies of the same value;

                         (11)           The annual or the long-term production
plan, sales and promotion plan, basic construction plan, research and
development plan, financing plan, financial budget, tax report as well as the
audited financial statement of the Joint Venture;

                         (12)           Signing any other commercial contract
without the normal business line of the Joint Venture, the contract value of
which exceeds two million U.S.  dollars (USD2, 000,000) as well as in other
currencies of the same value;

                         (13)           Receiving any loan which exceed five
hundred thousand U.S.  dollars (USD500, 000) as well as in other currencies of
the same value;

                         (14)           Providing any guarantee or loan for
others by the Joint Venture;

                         (15)           Deciding the basic departmental
structure of the Joint Venture, including setting positions for management
personnel which is not stipulated in this Contract;

                         (16)           The internal policy and the major
regulations and Articles of Association;

                         (17)           The appointment, dismissal, remuneration
and the welfare of the management personnel;

                         (18)           The employment of external accountant,
auditor and the legal advisor;

                         (19)           Opening bank account and appointing the
signer;

                         (20)           Any litigation or arbitration claim of
the Joint Venture and the settlement of any legal claim related to the Joint
Venture.

          11.12     The following issues shall require approval from all the
directors of the Board with the presentation of the directors in person or by
proxy in the Board meeting summoned according to the stipulations herein.

                         (1)           Any amendment to the Article;

                         (2)           Formulating plans for merger with another
economic organization;

12

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                         (3)           Disbanding the Joint Venture or
terminating any business operation of the Joint Venture company;

                         (4)           Increasing, transferring or decreasing
the registered capital of the Joint Venture company;

                         (5)           Approval and termination of any service
management contract.

          11.13     The resolution of other issues shall require the approval of
a/half directors who present in person or by proxy in the Board meeting summoned
according to the stipulations herein.

          11.14     The Board of Directors may ratify a resolution through
teleconference or with no meeting, if all the incumbent directors may sign the
resolution in written form.  The resolution herein shall be filed with minutes,
bearing the same validity as those resolutions ratified in the Board meeting.

          11.15     Directors shall not be paid a salary except the reasonable
expenses (including but not limited to transportation and accommodations)
incurred by the directors as per the performance of their duties.

Article 12

Management Structure

          12.1          The Joint Venture company shall set up operation
management structure and stipulate clauses and conditions of offering management
service thereof as well as the regulations employed by the management.

          12.2          The Joint Venture shall one General Manager as leader,
who shall be appointed by and responsible to the Board of Directors.  The Joint
Venture shall have one Deputy Manager, one accountant and departmental managers,
all of whom are appointed by the Board of Directors and responsible to the
General Manager.

          12.3          The duty of the General Manager shall be to organize and
supervise the day-to-day management of the Joint Venture company and to carry
out the resolutions of the Board of Directors.

          12.4          Unless approved by the Board of Directors of the Joint
Venture company, the General Manager and all the other management personnel
shall not work as the managers in other companies or corporations, nor shall
they be allowed to work as directors, consultant or be involved in any economic
interests in other companies and corporations which are in commercial
competition with the Joint Venture.

          12.5          The basic organization structure, including the
positions for management personnel who are not stipulated in the Contract shall
be set up by the Joint Venture.  The details of the organizational structure and
the establishment of other positions except those of management personnel shall
be determined by the Board of Directors.

13

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

Article 13

The Purchase of Material and Equipment

          13.1          The Joint Venture may purchase the necessary machinery,
instruments, vehicles, spare parts, and goods and materials for the operation
the company in or out of China and obtain the necessary service for the
production and operation of the company.  The necessary raw material, fuel,
spare parts, equipment, etc, shall be bought within China if the condition,
price, quality, and other aspects of terms are the same as those from aboard.

Article 14

Preparation of the Joint Venture Company

          14.1          During preparation of the joint venture company, a
preparation office shall be set up for preparation of Company establishment. 
The office consists of one representative from each party.

          14.2          Work Scope of Preparation Office

                         (1)           Purchase and check before acceptance
goods such as equipment   and materials

                          (2)           Formulate relevant administrative
methods

                         (3)           Well organize protection and
classification of relevant files, drawings, archives and data.

          14.3          Salary of Preparation Office staff and expenses
concerning the preparation shall be included in the Set-up Cost (Organization
cost) after approval of Board of Directors.

          14.4          After completion of the preparation, the preparation
office shall be cancelled by the board.

Article 15

Labor Management

          15.1          Labor matters concerning the staff and workers of the
joint venture company such as the recruitment, dismissal, resignation, salaries,
welfare shall be in accordance with Labor Law.  Its labor policy and
implementation rules shall be approved by the board and put into force by
General Manager or under supervision of General Manager. 

          15.2          Except executives, the joint venture company shall
recruit staff in accordance with rules of individual labor contracts.  For
administrative personnel (executives), the joint venture company abides by
individual appointment contracts approved by the board.

14

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          15.3          Employees shall be selected based on their major
qualifications, characteristics and working experience.  For specific staff
number and their qualifications, General Manager shall decide by as per the
joint venture’s actual requirements.  Common staff (non-executives) shall be
interviewed and selected by General Manager or his appointed proxy.  Before
becoming formal employees of the joint venture, all the staff shall
satisfactorily pass three months’ probation.

          15.4          Social insurance (such as pension, unemployment,
medical, work injury, maternity leave) of every employee during his employment
term in the joint venture company shall be borne by Company in accordance with
relevant law and provisions, but not include that before the date of
recruitment.  (As per effective date of Labour Contract entered into by the
joint venture company and Employee.)

          15.5          The joint venture company shall abide by Country
provisions and rules & regulations concerning labor protection to ensure safety
and civilized production.  Social insurance of the joint venture company
employees shall confirm to “Labour Law”.

Article 16

Accounting, Auditing and other financial affairs

          16.1          Chief accountant of the joint venture company, under the
leadership of General Manager, shall be responsible for the its financial
administration.

          16.2          General Manager and Chief accountant shall draw up
accounting system and procedures in accordance with “Accounting System of
Foreign-invested Enterprises of People’s Republic China” and other law
provisions and regulations for approval of the board.  These accounting systems
and procedures shall be put into record in Supervision authorities of the joint
venture company, relevant local finance bureaus and taxation bureaus. 

          16.3          The joint venture company shall adopt Renminbi as
recording currency used in book-keeping.  Meanwhile, it can adopt U.S Dollar or
other foreign currency as an auxiliary accounting currency.

          16.4          All vouchers, receipts, accounts books, financial
statements and reports shall be written in Chinese.

          16.5          Foreign currency will be converted to Renminbi at the
middle rate of buying and selling rate issued on current day by the People’s
Bank of China based on actual receipts and expenditure transactions.

          16.6          The fiscal year of the joint venture company shall
coincide with the calendar year.  The first fiscal year of the joint venture
company shall be up to December 31 on the Gregorian calendar as from the date of
getting Business License.

          16.7          Both parties shall have ample and equal opportunity to
review accounts of the joint venture company, which shall be properly kept in
legal address of the joint venture company.  The joint venture company shall
monthly and quarterly provide the two parties with unaudited finance statements
for them to continuously get acquaintance about the financial results of the
joint venture company. 

15

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

In addition, under the premise of charging her own expenses and pre-notice to
the joint venture company in advance, either party may invite an accountant
registered in China or abroad to audit the joint venture company on behalf of
herself.  The joint venture company shall allow the auditor to be responsible
for checking of all financial and accounting records under the condition that
the auditor shall keep all the above documents strictly confidential.

          16.8          The joint venture company shall invite a China Public
Certified Accountant (CPA), which is independent from either party to audit
accounts, make fiscal financial statements and reports.  The draft work sheet of
audited finance statements and reports shall be submitted to the two parties and
board of directors for examining and verifying within (two) months as from the
date of the end of every fiscal year.  The final work sheet shall be completed
within (four) months as from the date of the end of every fiscal year.

          16.9          The joint venture company shall open foreign exchange
deposit accounts and Renminbi account respectively in China, which are allowed
for foreign exchange transactions.  After approval of the State Administration
of Foreign Exchange, the joint venture company can also open foreign exchange
account abroad.

          16.10     Through sales and other methods approved by China’s Law and
provisions (including foreign exchange in banks and foreign exchange swap
centers according to foreign exchange administration rules), the joint venture
company shall, on her own, maintain a balance between its foreign exchange
receipts and expenditures.

          16.11     After prior year’s loss making-up, the board of directors
shall decide the percentage of allocations for three reserve funds from profits
after tax.  Except for additional resolution of the board of directors, the
total proportion of three funds withdrawn in any fiscal year shall not exceed
15% of profits after tax

          16.12     Joint Venture Company shall abide by the following
provisions to distribute profits to both parties:

                         (1)          The board of directors shall, within
(four) months as from the date of the end of every fiscal year, decide the
remaining profits (after withdrawn of three reserves) for production and
operation and the profit to be distributed proportionately to each party’s
investment in the joint venture company.

                         (2)          Profits may not be distributed before the
losses of the previous year have been made up.  Remaining profits from previous
year (or years) may be distributed together with those of the current year. 

                         (3)           Profits for distribution shall be
calculated in Renminbi.  But Party B enjoys first priority to be paid by foreign
exchange of Joint Company for her part in shared profits.  (Renminbi shall be
converted to U.S. Dollar at the middle rate of buying and selling rate issued by
the People’s Bank of China on the date of resolution on profit distribution by
the board of directors.)  If foreign currency fails to pay off Party B’s entire
profit share by sufficient foreign exchange. 

16

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

The joint venture company shall, after receipt of Party A’s notice, for the
party B, immediately convert the remaining Renminbi to foreign currency in banks
or foreign exchange swap center to Party B.  Upon failure of exchange, the joint
venture company shall, after receipt of Party A’s notice, deposit the remaining
Renminbi profit into an interest saving account individually bank account in
name of the joint venture company and moreover, keep the Renminbi deposit and
accrued interests for Party B for further notification from Party B.  As long as
Party B requires to dispose the above-said account in a way which doesn’t
conflict with China’s Law and provisions, the joint venture company shall
immediately follow Party B’s instructions.

          16.13     As for profits and other payment from the joint venture
company to Part B abroad, the joint venture company shall, under premise of
abiding by China’s foreign exchange administration provisions, remit the payment
into banks’ account abroad designated by Party B.

Article 17

Taxes

          17.1          The joint venture company shall pay all taxes and tariff
prescribed by China local laws and relevant provisions.  Chinese and foreign
Staff employed by the joint venture shall pay individual income tax according to
“the Individual Income Tax Law of the People’s Republic of China”.

Article 18

Confidentiality

          18.1          Before or within contract period, one party has
disclosed or probably may disclose his business, financial position, know how,
research and development and other confidential information or documents to
other parties.  In addition, the two parties may get confidential and private
documents of the two parties and vice versa, With the exception of other
Confidentiality or non-disclosure agreements or provisions, either Party and the
joint venture company who accept all above documents (with inclusion of written
documents or non-written documents, hereinafter referred as “secret documents”
shall, within the validity period of the contract and following two years”

                         (1)           Keep them under secret conditions

                         (2)           Except for her own employees who need to
get acquaintance of the above secret documents to fulfill duties and will not
disclose to any other person or Entity.

17

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          18.2          The above regulation Article 18.1 shall not apply to the
following secret documents:

                         (1)           Any written record can verify that these
documents from the disclosure party has been known to the other party before

                         (2)           Not due to the receiver’s breach of this
contract but those  documents are or have been published

                         (3)           Secret data received from another third
party without any non-disclosure liability

                         (4)      Data required to be disclosed as per order of
court of jurisdiction or government departments

          18.3          As per required by one party, the joint venture company
should sign another Non-disclosure agreement on the secret documents obtained
from the party or its related companies, provisions of which shall be similar
with those under Article 18.

          18.4           Rule & regulations shall be formulated by every party
and the joint venture company to ensure every party herself, related companies,
Board members, high-ranking executives and other employees can equally abide by
the above non-disclosure liability stipulated in Article 18.  All directors,
manager and other employees of the joint venture company shall sign a
non-disclosure letter of guarantee with an acceptable style and contents.

          18.5          Rules and regulations under this Article 18 are
stipulated without prejudice to any possible occurred rights or obligations of
either Party or the joint venture company under relevant Law or relevant
provisions.

          18.6          For any natural person or legal person of either party
under this contract, after his transferred registered capital and correspondent
rights and obligations no more belongs to his possession alone, article 18 keeps
binding upon either party.  In addition, even upon the contract expiration of
the Duration or termination before the date of expiration or dissolutions of the
joint venture, rights and obligations under article 18 shall be kept valid
within prescribed period.

Article 19

The duration of a Joint Venture Company

          19.1          The duration of a joint venture company shall be 15
years.  The duration begins from the date when the joint venture is issued a
business license.

          19.2          When both parties agree to extend the duration, the
joint venture shall file an application for extending the duration by the
parties with the examining and approving authorities not less than (6) months
before the date of expiration of the duration.  Duration of contract can only be
extended after approval of the examining and approving authorities.

Article 20

Termination, Business Acquisition, Liquidation

          20.1          Except extension under Article 19.2, the contract shall
be terminated upon expiration of the joint venture.  This contract can also be
terminated through consultation in written.  Either party shall have the right
to terminate the joint venture in case one of the following situations occurs by
issuing a (30) days written pre-notice to other parties to terminate the
contract before the date of expiration.

18

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                         (1)           The Joint Venture company stops operation
or can’t pay off debts due;

                         (2)           Any jurisdiction authorities for either
party require to make amendments to this contract or any article of the article
of associations, which will cause major unfavorable results to the joint venture
company. 

                         (3)          Have the right to terminate this contract
in accordance with the articles of 6.7, 23.1, 24.3, 25.2.

                          (4)           All or part of the joint venture company
is confiscated, thus affecting major favorable results for the joint venture
company.

                         (5)           Either party violates the provisions
prescribed under this contract, assign or transfer all or part of shares in
registered capital of the joint venture company, under which only non-ceder
party has the right to terminate this contract.

                         (6)           Either party virtually violates this
contract or rules and regulations of article of association and his such
violating activities are not adjusted within (60) days as from the date of
written notification of violation.

                         (7)           Either party is declared bankruptcy or
enters into bankruptcy, dissolution or liquidation procedures or is unable to
pay off debts due, only other unaffected party can terminate this contract.

          20.2          If either party issues notice expression willingness to
terminate this contract under article 20.1, both parties shall go through
consultation to try to cancel the causes of termination within (two) months as
from the date of the notice.  If the problems keep unsolved after expiration of
the above (two) months, either party shall have rights to buy out the other
party’s equity under the article 20.3 in the joint venture company.  But the
condition shall be if it belongs to the termination of (5), (6), (7) of article
20.1, the observant party (parties) or non-affected party shall have the right
to purchase equity of defaulting party or affected party.

          20.3           (1) Upon determination before the date of expirations
under article 20.1 under this contract or before expirations of cooperative
duration stipulated under article 19, with the exception of stipulations
prescribed under 20.2, any party (“takeover party”), after consent from the
other party (“withdrawn party”) can buy out the withdrawn party’s equity in the
joint venture company (as an enterprise under operations).  If the takeover
party issues notice to buy out the other party’s equity, both parties shall
decide the joint venture company’s value through consultations.  If no
agreements are reached within (30) days of discussion, then within the following
(30) days they shall appoint an international investment bank corporation, using
public international standards to decide the value (evaluated) of the joint
venture as an enterprise under business operations.  Relevant charges occurred
should be borne the joint venture company. 

19

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                         (2)           Business acquisition (takeover) prices
shall be multiplied product of the following two items (a) value of the joint
venture company specified under the item of article (1) multiply (b) Proportion
of registered capital in the joint venture of the withdrawn party.  The takeover
party can inform the withdrawn party thirty- (30) -days in written notice after
final evaluation of the joint venture company and buy out equity of withdrawn
party in the joint venture company via acquisition. 

                         (3)           If the takeover party chooses to buy out
the equity of withdrawn party in the joint venture, both parties shall timely
sign a transfer or assignment contract on the above equity for necessary
approval from authorities for application and completion of the assignment.  If
the above assignment is not completed within (90) days after the receipt of
notice mentioned in article (2), then the acquisition party has the right (but
no obligation), at any time, to terminate business acquisition.  Under this
situation, assignment application shall be withdrawn and the joint venture
company and both parties shall apply for dissolution of the joint venture
company from examining and approving authorities.

          20.4          After the termination of article 20 under this contract,
if either party has not started the takeover procedures prescribed under the
article 20.3, it shall be deemed that the board of directors has unanimously
agree to pass the resolution to dissolve the joint venture company.  Then the
joint venture company shall immediately apply for dissolution from examining and
approving authorities.  To terminate this contract or dissolve the joint venture
company, either party agrees to take any action prescribed in Law, signs up any
document prescribed by law and agrees to promote Board members to take the above
actions and sign up the above documents accordantly.

Article 21

The Disposal of Assets after the Expiration of the Duration

          21.1          Upon the expiration of contract duration, or approval of
dissolution in accordance with Article 20 or terminations of contract or
dissolutions of the joint venture under other conditions, liquidation shall be
carried out in accordance with China’s law, relevant provisions and rules and
regulations below for liquidation (except for those conflicting with Law)

                         (1)           The liquidation committee shall be made
up of three members.  Party A has right to appoint one member and Party B two
members.  Any resolutions made by liquidation committee shall be unanimously
approved.

                         (2)           In the process of drafting and carrying
out liquidation plan, the liquidation committee shall make all efforts to get as
high price as possible for assets of the joint venture.  Moreover, in accordance
with the State Regulations on Foreign Exchange Control, assets shall be sold in
U.S dollar, other convertible foreign currencies or Renminbi.

                         (3)           Assets evaluation process shall be
operated for any asset to be liquidated.  The liquidation committee shall invite
an accounting firm to perform, which is registered in China, with correspondent
qualifications, moreover independent from either party.

20

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

                         (4)           Upon distribution of residual assets
after liability and equity disposal and tax composition, Party B enjoys the
first priority for foreign exchange of the joint venture.  If foreign exchange
in he joint venture fails to pay off Party B’s all proportional shares in the
residual assets, the liquidation committee shall, for the party B, convert
Renminbi to foreign exchange in Foreign exchange swap centers or banks.

                         (5)           After the liquidation, either party shall
be entitled to obtain copies of accounting vouches, books, financial statements,
meeting minutes of the board of directors, resolutions and other relevant
documents at their own expenses.

          21.2          Articles 20.3, 20.4 and 21.1 shall be kept valid after
the contract Expiration of the Duration or termination before the date of
expiration of the joint venture until  all takeover procedures under article
20.3 and the liquidation work under the article 21.1 has been completed.

Article 22

Insurance

          22.1          Throughout contract period, the joint venture company on
shall, in all the time, cover insurance.  Types and value of insurance shall be
decided by General Manager and approved by the board of directors.  In
accordance with law and provisions of the People’s Republic of China, he joint
venture can cover insurance from Insurance companies or institutes in China and
abroad.

Article 23

Liability for breach of contract

          23.1          Should either Party fail to provide on schedule the
contributions in accordance with the provisions defined in Article 6 of this
contract, the defaulting party shall pay to the other party (3)% per month of
the prescribed contributions to observant party starting from the first month
after exceeding the time limit.  Should the defaulting party fail for
accumulatively three months, he shall pay (9%) of the other party’s prescribed
contribution shall  to the other party.  Meanwhile, the observant party shall
have the right to terminate the contract accordance with the provisions of
Article 20.1 of the contract.

          23.2          Should all or part of the contract be unable to be
fulfilled owing to the fault of one party, the party in breach shall bear the
liability therefore.  Under all circumstances, the liabilities of the above
defaulting party shall be limited to the amount of their respective subscribed
capital contributions

Article 24

Force Majeure

          24.1          Any failure or delay in the performance by either Party
hereto of its obligations under this contract shall not constitute a breach
hereof if it is caused by the occurrences beyond the control, that is, force
majeure.

21

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          24.2          The declaring prevented party shall notify the other
party in written without any delay, and within (15) days  thereafter provide
sufficient documents of Force Majeure and its affecting period for evidence

          24.3          Under the situation of Force Majeure, the two Parties
hereto shall settle the problem through mutual consultation for a fair solution,
moreover, shall dedicate all reasonable endeavors to cut down its influence.  If
the results or aftermath of Force Majeure event has set up heavy obstacles for
the operation of the joint venture and lasts over 6 months, moreover, no fair
solutions was found, both parties shall have the right to terminate the contract
under the premise that the Party who terminates the contract has fulfilled his
obligations prescribed under the article 24.3.

Article 25

Governing Law and Jurisdiction

          25.1          The formation, validity, interpretation, execution and
settlement of disputes in respect of, this contract shall be governed by the
relevant laws of the People’s Republic of China.  For unsettled problem under
our contract having no law stipulation, it shall be settled abiding by
international trade practice.

          25.2          With regard to newly issued law or rules and provision
after the effective date of this contract or amendments or new explanation for
current law provisions, which may have virtual and unfavorable effect on
interests of one party under this contract, two parties shall, try their best,
effectuate most necessary amendments to keep the either party economic interests
no less than those before newly issued law or rules and provision after the
effective date of this contract or amendments or new explanation for current law
provisions.  In case of such adjustments failure, any party whose interests were
virtually or unfavorably affected has the right to terminate this contract.

          25.3          As from the date of this contract, the join venture and
the two parties has the right to enjoy more favorable taxation, investment or
other treatments than those in this contract as Foreign-invested Enterprise or
foreign investors in accordance by law.  As agreed, the two parties or the joint
venture shall, under requirements of law, timely apply to enjoy favorable
treatments the above.

Article 26

Settlement of Disputes

          26.1          Any disputes arising from the execution of, or in
connection with this contract shall be settled through friendly consultations
between both parties.  In case no understanding settlement can be reached
through consultations within (60) days as from the date the written request from
a Party to the other party for consultation, the disputes shall be submitted to
the China International Economic and Trade Arbitration Commission (“Trade
Arbitration Commission”) for arbitration in accordance with its current
effective rules in Beijing. 

22

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          26.2           (3) arbitrators shall be appointed, including (1)
appointed by Claimant and the other (1) by defendant, (1) Both parties may
jointly appoint one arbitrator.  Under the failure of joint appointment,
Arbitration Commission shall appoint the latter arbitrator as the presiding
arbitrator in arbitration tribunal.

          26.3          Arbitration procedures shall be written in Chinese.

          26.4          The arbitral award is final and binding upon both
parties.

          26.5          In the course of disputes, rights and obligations under
this contract shall be continuously executed by both parties except the part of
the contract that is under arbitration.

          26.6          In any arbitration, any jurisdiction procedures of
enforcement of arbitration award and any other lawsuit procedures, either party
declared explicitly waiver of sovereign defenses, and other defenses based on
such claims or facts as an institute or department from an independent and
sovereign state. 

Article 27

Other clauses

          27.1          The failure, delay, relaxation or indulgence on the part
of either party in exercising any power or right conferred under this contract
does not operate as a waiver of that power or right, nor does any single
exercise of a power or part exercise of right preclude any other or further
exercise of this power or right under this agreement.

          27.2          Except other provisions, neither party may assign or
transfer all or any part of its rights or obligations under this agreement
subscribed to a third party without the prior written consent of the other party
or approval from the examination and approval authority as per required legally.

          27.3          This contract is hereto made and entered into by two
parties two parties based on mutual interests of their lawful successors and
assignees of and is legally binding This contract shall not be subject to any
oral amendments.  Any amendments to the contract or other appendices shall come
into force only after a written agreement has been signed both parties and after
approved by the examining and approving authority as per requirement legally.

          27.4          Any provision in this agreement, which is invalid or
unenforceable, shall not affect the validity or enforceability of other
provision under this contract.

          27.5          The contract undersigned shall be written in Chinese and
in (six) original copies.

          27.6          Any notice or written correspondence from one party to
the other or the joint venture prescribed d under our contract shall be in
Chinese.  Any notice shall be sent by express courier or by fax.  The express
service company shall confirm the receipt of delivery.  For any notice or
written correspondence under this contract, (7) days as from the date from
handing over to an express courier service company shall be deemed as Receipt
Date, or, in case of fax, (1) days from the date as Receipt Date which, however,
shall be verified by fax confirmation report.

23

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

Any notice and correspondence shall be sent to the following address till
written notice to the other Party for change of address.

 

Party A

 

RUILI GROUP CO.,LTD.

 

Address: No.1169, Yu Meng Road, Economic Development Zone, Rui An City

 

Fax No.:0577-65608962

 

Mail Acceptor: ZHANG Xiaoping

 

 

 

Party B

 

FAIRFORD HOLDINGS LIMITED

 

Address: No.12, Zhong Huan Xia Que Road, Hong Kong Special Administrative Region

 

00852-25220172

 

Mail Acceptor: ZHANG Ronggang

 

 

 

Joint Venture:

 

RUILI GROUP RUIAN AUTO PARTS CO., LTD.

 

Address: No.1169, Yu Meng Road, Economic Development Zone, Rui An City

 

Tel: 0577-65608962

 

Mail Acceptor: General Manager

          27.7          This contract iterates full agreements on contract
object and thus replaces all former discussions, negotiations and agreements on
contract object.  If the former resolutions conflict with provisions prescribed
under this contract clause and the article of association, hereabove, if any,
this contract clause and regulations prevail.

24

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Parties hereto have signed up this contracted
by their duly authorized representatives in Wenzhou, Zhejiang province as of the
date on Jan.  19th, 2004 first above written. 

 

RUILI GROUP CO., LTD.

 

 

 

 

 

 

 

Signature

 

 

 

--------------------------------------------------------------------------------

 

Name:

ZHANG Xiaoping

 

 

Board Chairman

 

Nationality:

China

 

 

 

 

 

 

 

FAIRFORD HOLDINGS LIMITED

 

 

 

 

 

 

 

Signature

 

 

 

--------------------------------------------------------------------------------

 

Name:

ZHANG Ronggang

 

Title:

General Manager

 

Nationality:

China

25

--------------------------------------------------------------------------------




CONTRACT OF RUILI GROUP RUIAN AUTO PARTS CO., LTD

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page(s)

 

 

--------------------------------------------------------------------------------

Article 1

General Provisions

1

Article 2

The Two Parties of the Contract

1

Article 3

Definition

1

Article 4

The Foundation of the Joint Ventures Company

3

Article 5

Scope and Scale of Management

3

Article 6

The Total Amount of Investment and the Registered Capital

4

Article 7

The Responsibilities of Both Parties

7

Article 8

Mutual Declarations and Warranties

8

Article 9

Technology

9

Article 10

Sales of the Joint Venture Products

9

Article 11

Board of Directors

10

Article 12

Management Structure

13

Article 13

The Purchase of Material and Equipment

14

Article 14

Preparation of the Joint Venture Company

14

Article 15

Labor Management

14

Article 16

Accounting, Auditing and other financial affairs

15

Article 17

Taxes

17

Article 18

Confidentiality

17

Article 19

The duration of a Joint Venture Company

18

Article 20

Termination, Business Acquisition, Liquidation

19

Article 21

The Disposal of Assets after the Expiration of the Duration

20

Article 22

Insurance

21

Article 23

Liability for breach of contract

21

Article 24

Force Majeure

21

Article 25

Governing Law and Jurisdiction

22

Article 26

Settlement of Disputes

22

Article 27

Other clauses

23

i